Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
	Claims 1-2 and 4-13 are pending. Claim 3 is canceled. Claim 11 is drawn to the nonelected invention. Claims 12-13 are new. Claims 1-2, 4-10 and 12-13 are under examination. 
Election/Restrictions
Applicant’s election of Group I (claims 1-10) in the reply filed on 08/04/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


s 8-9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 7 is a product and the claim recites “the magnetic composite particles can be reversibly controlled to a cluster state or a dispersion state by application or removal of a magnetic field” (emphasis added) is a function that occurs only when a magnetic field is applied. The claims are directed to magnetic particles without the magnetic field. Therefore claims 8-9 do not further limit the claimed invention, as the claims recite results performed by a magnetic field. 
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al. (JP2010132513A, published 06/17/2010, IDS submitted 05/31/2019, item (h)). The cited paragraphs below are based from a machine translation (of record). 
 Yamada et al. teach magnetic particles having a shell layer on the surface of core particles containing an inorganic oxide or a polymer, the shell layer containing magnetite particles and sodium silicate (JP2010132513A, machine translation, see page 1, under Description). Yamada et al. further teach measuring the particles by transmission electron microscope (TEM) (see para. [0019]). Yamada et al. teach magnetite particle by volume of silica particles as inorganic oxides with volume average particle diameter is 152 nm (see para. [0031]). Examiner notes that the claims are directed to a magnetic composite particles and the recitation of “the magnetic composite particles can be reversibly controlled to a cluster state or a dispersion state by application or removal of a magnetic field” (emphasis added) and “wherein the magnetic composite particles are subjected to a magnetic field” are a function that occurs only when a magnetic field is applied (intended use). The claims are directed to magnetic particles without the magnetic field. Therefore claims 8-9 do not further limit the claimed invention, as the claims recite results performed by a magnetic field.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-2, 4-6, 10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (JP2010132513A, published 06/17/2010, IDS submitted 05/31/2019, item (h)). The cited paragraphs below are based from a machine translation (of record).
Yamada et al. teach magnetic particles having a shell layer on the surface of core particles containing an inorganic oxide or a polymer, the shell layer containing magnetite particles and sodium silicate (JP2010132513A, machine translation, see page 1, under Description). Yamada et al. teach amino-polytimetoxy-silane (APTMS) (see para. [0038]). Yamada et al. teach using surface charge to heteroaggregate magnetite particles on the surface of core particles containing an inorganic oxide or polymer, and further coat the surface of the particles in which magnetite particles are heteroaggregated with sodium silicate and as a result, it is possible to obtain submicron-sized magnetic inclusion particles having a large saturation magnetization and an extremely uniform particle size (see para. [0013]). Yamada et al. further teach that sodium silicate has a role of suppressing aggregation of magnetite particles and further has a role of a protective layer for preventing the magnetite particles from falling off and the magnetite particles from being oxidized (see para. [0018]). Yamada et al. teach magnetite particle by volume of silica particles as inorganic oxides with volume average particle diameter is 152 nm (see para. [0031]). 
Yamada et al. does not teach the value of dDLS/dTEM is a ratio of 2.0 or less wherein dDLS of the particles measured by a dynamic light scattering method.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to calculate the heteroaggregate magnetite particles as taught by Yamada et al. because Yamada et al. teach that sodium silicate suppresses aggregation of magnetite 
With regard to claim 2, Yamada et al. teach amino-polytimetoxy-silane (APTMS) (see para. [0038]).
With regard to claim 4, Yamada et al. teach spherical (see para. [0016]).
With regard to claims 5-6, Yamada et al. teach saturation magnetization of 25 emu/g (Am2/kg) (see para. [0021]), but fail to teach saturation magnetization 30 Am2/kg to 200 Am2/kg. It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable in producing magnetite particles for a particular detection. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation” Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the concentration ranges recited in the claims is for any particular purpose or solve any stated problem. Meanwhile the reference above discloses producing saturation magnetization of 25 emu/g (Am2/kg). Absence of unexpected result, it would have been obvious for one of ordinary skill to discover the optimum amount for making magnetite particles for a particular detection.

With regard to claim 12, Yamada et al. teach SiO2 (see para. [0015]).
With regard to claim 13, Yamada et al. teach tetraethylorthosilicate (TEOS) (see para. [0038]). 
Response to Arguments
Applicant’s arguments 03/09/21 have been considered but are moot Applicant’s amendment necessitated a new ground of rejection. Further, in view of defining dDLS is the particle diameter as an aggregate of aggregated magnetic composite particles, a new ground of rejection has been made (see above).  However certain arguments will be address below.
Applicant argues on pg. 7 that Yamada fails to describe all of the elements of currently amended claim 7 (and claims dependent thereon).
The argument is not found persuasive because the claims are directed to a magnetic composite particles and the recitation of “the magnetic composite particles can be reversibly controlled to a cluster state or a dispersion state by application or removal of a magnetic field” and “wherein the magnetic composite particles are subjected to a magnetic field” are a function that occurs only when a magnetic field is applied (intended use). The claims are directed to magnetic particles without the magnetic field. Therefore claims 8-9 do not further limit the claimed invention, as the claims recite results performed by a magnetic field.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287.  The examiner can normally be reached on Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.P.N/Examiner, Art Unit 1641                                                                                                                                                                                                        

/Tracy Vivlemore/Primary Examiner, Art Unit 1635